DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Claims 1-4, 6, 8-12, 14-17 and 19-25 are pending upon entry of amendment filed on 1/6/22.

Claims 1-4, 6, 8-9, 23 and 24 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 10-12, 14-17, 19-22 and 25 are under consideration in the instant application.

3.	In light of Applicant’s response filed on 1/6/22 and the amendment filed on 1/6/22, the rejection of record has been withdrawn.

4.	The following new grounds of rejections are necessitated.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 10-12, 14-17, 19-22 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2011/0059142 (of record) in view WO2009/035854(IDS reference, newly cited).

The ‘142 publication teaches preparation of nanoparticles adding hydrophobic ion paring agent (HIP, e.g. BCA, [0097]) monomers to organic phase to form PBCA polymers (Examples 1-4).  The polypeptide including antibody is being added to PBCA and the emulsion was prepared at pH 3.05 ([150]) and pH is increased to allow polymerization at pH 7 (Example 6). 

The antibody includes antigen binding fragments and dimers (Example 8). Note the polymer matrix includes poly-butylcyanoacrylate (p. 30, examples, Claims 1-20).  The stabilizer includes polysorbate ([101]) and pH for HIP and hydrophilic organic solvents reaction includes anywhere from 7 or higher, pH= 4 or less if HIP is anionic ([0090-0092]).  

Moreover, the ‘142 publication discloses preparation of empty microparticles and nanoparticles in Examples 7-8.

The disclosure of the ‘142 publication differs from the instant claimed invention in that it does not teach the addition of antibody to the polymer where the polymer of cyanoacrylate was made in the absence of antibody as in claim 10 of the instant application. 

The ‘854 publication teaches the addition of antibody to the cyanoacrylate polymer or after polymer was made (examples 6-8) to improve encapsulation efficiency or to improve size distribution of the microparticles as drug vehicles (p. 30-35). 


One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of antibody or biological substance after drug vehicle is formed improve encapsulation efficiency and help to distribute sizes of nanoparticles formed by the polymers.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

9.	Claims 10-12, 14-17, 19-22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 22, 25, 26, 30, 31, 33, 35 and 39 of U.S. Application No. 17/339,138.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘139 application recites a method of forming nanosphere comprising providing alkylcyanoacrylate polymer, increasing pH, adding antibody, and delivering the nanospheres to target sites with appropriate receptors as set forth in steps i)-vi) of claim 10 of the instant application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claims 10-12, 14-17, 19-22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-19 of U.S. Application No. 17/534,218.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘218 application recites a method of forming nanosphere comprising providing alkylcyanoacrylate polymer, increasing pH, adding antibody, and delivering the nanospheres to target sites with appropriate receptors as set forth in steps i)-vi) of claim 10 of the instant application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
March 17, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644